EXHIBIT 10.1

 

RESOLUTION OF THE SHAREHOLDERS

 

OF

 

ASSET SOLUTIONS INC.

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 25th day of January, 2017;

 

WHEREAS there has been presented to and considered by this meeting a Motion to
Change the Name of the Corporation;

 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to NRS 78.320, have overwhelmingly decided and RESOLVED
that:

 

From this day forth, the Corporation shall be known as:

 

MEGA BRIDGE INC.

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

Dated: January 25th, 2017

______________________

Young Hua Song,

on behalf of First Legacy Management LLC., Majority Shareholders